\OOO\IO'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT
United States Attorney

MATTHEW M. YELOVICH

RoGER YANG F' L

Assistant United States Attorneys " D
501 1 Street, Suite 10-100 in ` »
Sacramento, CA 95814 ` ' '
Te1ephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States ofAmerica

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNLA

lN THE MATTER OF THE APPLICATION CASE NOS.
OF THE UNITED STATES OF AMERICA
FOR SEARCH WARRANTS CONCERNING:

HP Real Estate 2:18-SW-0309 EFB,
7211 Ovar Ct., E1k Grove, CA 2:18-SW-0310 EFB,
4700 Blossom Ranch, E1k Grove, CA 2:18-SW-0316 EFB,
The person of Heidi Phong ' 2:18-SW-0317 EFB,
Ce11 phones belonging to Sandie Zhong 2:18-SW-0325 EFB,
5725 Aspen Grove Ln., E1k Grove, CA 2:18-SW-0326 EFB,

[PROPOS'E'B'] ORDER TO UNSEAL SEARCH
WARRANTS AND SEARCH WARRANT
AFFIDAVITS

 

 

Upon application of the United States of America and good cause having been shown,
IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby
ordered unsealed.

Dated: » L// 914 / mg M@@CZAG

The Honorable Carolyn K. Delane
UNITED STATES MAGISTRA JUDGE

 

[PRoPoSED] ORDER ro UNSEAL SEARCH WARRANTS

 

 

 

